UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1254


In re: RAYMOND ALAN GRIFFIN,

                    Petitioner.



               On Petition for Writ of Mandamus. (5:18-cr-00096-BO-1)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Raymond Alan Griffin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Alan Griffin has filed both a petition and an amended petition for a writ

of mandamus in which he seeks an order from this court directing the district court to rule

on several motions Griffin filed in his criminal matter. Griffin also asks this court to

correct numerous errors and constitutional violations he alleges have occurred during his

criminal proceedings. Mandamus relief is a drastic remedy and should be used only in

extraordinary circumstances. Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); United

States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is

available only when the petitioner has a clear right to the relief sought, In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988), and may not be used as a

substitute for appeal. In re Beard, 811 F.2d 818, 826 (4th Cir. 1987); see In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       We conclude that Griffin is not entitled to mandamus relief. Accordingly, we

deny Griffin’s mandamus petitions. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                    PETITIONS DENIED




                                            2